Citation Nr: 0502802	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
degenerative arthritis of L4-5, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for arthritis of the 
dorsal spine, secondary to service-connected degenerative 
arthritis of L4-5.

3.  Entitlement to service connection for arthritis of the 
cervical spine, secondary to service-connected degenerative 
arthritis of L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In a separate decision, the Board vacated its decision 
rendered on June 21, 2004.  The appeal is now REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.

The "issue" of entitlement to an earlier effective date for 
the grant of service connection for tinnitus was deemed as 
having been withdrawn on the VA Form 9 of January 23, 2003.  
It was not certified by the RO to be in appellate status and 
was not addressed thereafter by the veteran or his 
representative. 


REMAND

In September and October 2004, the Board received from the 
veteran VA treatment records dated in October 2003 and June 
2004, that pertained to his lumbar, dorsal, and cervical 
spine disorders.  The veteran did not submit a waiver of the 
RO's right to initial consideration of the newly submitted 
evidence.  Consequently, the Board must remand the veteran's 
claims to the RO for its initial consideration of the 
additional VA treatment records provided by the veteran.  See 
Board of Veterans' Appeals:  Obtaining Evidence and Curing 
Procedural Defects, 69 Fed. Reg. 53,807 (September 3, 2004) 
(to be codified at 38 C.F.R. §§ 19.9, 20.1304(c)).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Please readjudicate the veteran's 
claims with consideration of all the 
evidence of record, to include newly 
obtained VA treatment records dated in 
October 2003 and June 2004.  

2  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




